Citation Nr: 1431527	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in August 2003 and May 2005 rating decisions.   

2.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in a November 1974 rating decision that denied service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2010, the Veteran submitted new evidence to include a statement relating to an issue on appeal with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2013).  

In a May 2012 decision, the Board denied an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis that there was clear and unmistakable error in a November 1974 rating action that denied service connection for a right leg disorder.  The Board also noted that the RO had limited the Veteran's notice of disagreement and had not certified the issue of entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in August 2003 and May 2005 rating decisions.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's May 2012 decision, and remanded the matter for reconsideration in accordance with the directives outlined in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Joint Motion for Remand, the parties agreed that the Board should clarify the scope of the Veteran's clear and unmistakable error claims as well as its jurisdiction over the relevant issues.  Notably, the parties found that the Veteran's initial notice of disagreement with the November 2008 rating decision encompassed the claim for entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error; and that the February 2009 statement of the case and March 2009 VA Form 9 submitted by the Veteran placed that issue in appellate status.  Accordingly, that issue is before the Board.  

The Board was also required to ascertain whether additional procedural development was necessary before appellate review of the issues.  Notably, the Board observes that in his March 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).  

Additionally, the parties' asserted that the claim for entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error involved November 1974 and May 2005 rating decisions.  The Board disagrees.  A review of the November 1974 rating decision shows that the claims denied were service connection for a right leg condition, a right shoulder injury and a high fever.  There was no mention of an arteriovenous malformation of the spinal cord - or any other spine disability.  That issue was initially adjudicated by the RO in an August 2003 rating decision and again denied on the basis that new and material evidence had not been received in a May 2005 rating decision.  Hence, the Board has framed the issue accordingly.  

To be sure that the RO has fully and appropriately adjudicated both claims with consideration of whether there was clear and unmistakable error in the specific prior rating actions, the Board the RO should review the file and readjudicate both claims before the Veteran is scheduled for his personal hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Review the file and readjudicate the claims for entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in August 2003 and May 2005 rating decisions; and entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in a November 1974 rating decision that denied service connection for a right leg disorder - with consideration of all appropriate and relevant rating decisions that addressed the individual claims.  If either determination remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

2.  After the above has been accomplished, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76 (2013).  A copy of the notification letter must be placed in the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

